Name: Commission Implementing Decision (EU) 2016/2241 of 9 December 2016 providing for the temporary marketing of seed of certain varieties of the species Beta vulgaris L., not satisfying the requirements of Council Directive 2002/54/EC (notified under document C(2016) 8105) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  plant product;  marketing;  Europe
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/20 COMMISSION IMPLEMENTING DECISION (EU) 2016/2241 of 9 December 2016 providing for the temporary marketing of seed of certain varieties of the species Beta vulgaris L., not satisfying the requirements of Council Directive 2002/54/EC (notified under document C(2016) 8105) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (1), and in particular Article 24(1) thereof, Whereas: (1) In Denmark the quantity of available basic seed of certain varieties of Beta vulgaris L. satisfying the condition of point 3(b) of Part B of Annex I to Directive 2002/54/EC as regards the maximum weight of inert matter of monogerm seed is insufficient due to dry harvest conditions and is therefore not adequate to meet the needs of that Member State. (2) The demand for such seed cannot be satisfied by seed from other Member States or from third countries, fulfilling all the requirements laid down in Directive 2002/54/EC. (3) Consequently, Denmark should be authorised to permit the marketing of seed of those varieties subject to less stringent requirements. (4) In addition, other Member States which are in a position to supply Denmark with seed of those varieties, irrespective of whether the seed was harvested in a Member State or in a third country covered by Council Decision 2003/17/EC (2), should be authorised to permit the marketing of such seed to ensure the functioning of the internal market and avoid its disruption. (5) As this Decision introduces a derogation from the standards of the Union rules, it is appropriate to limit the quantity of seed complying with less stringent requirements to a minimum necessary to meet the needs of Denmark. In order to ensure that the total quantity of seed authorised to be placed on the market pursuant to this Decision does not exceed the maximum quantity covered by this Decision, it is appropriate that Denmark act as co-ordinator as it has submitted the respective request for the adoption of this Decision and is mostly concerned by the marketing of that variety. (6) As providing for derogation from the standards of the Union rules, the marketing of seed complying with less stringent requirements shoud be temporary until 31 December 2017, because this time is necessary to allow the production of that seed and a review of the situtation with regards to the varieties concerned. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The marketing in the Union of seed of Beta vulgaris L. (beet) of the category basic seed, belonging to the varieties Enermax, Feldherr and Creta, which does not satisfy the requirement set out in point 3(b)(dd) of Part B of Annex I to Directive 2002/54/EC in respect of the inert matter shall be permitted for a total quantity not exceeding 61 kg and, for a period expiring on 31 December 2017, provided that the maximum percentage of inert matter by weight is not higher than 2,2. Article 2 Any seed supplier wishing to place on the market the seed referred to in Article 1 shall apply for authorisation to the Member State in which it is established. The application shall specify the quantity of seed that the supplier wishes to place on the market. The Member State concerned shall authorise the supplier to place that seed on the market, unless: (a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which it has applied for authorisation; or (b) granting the authorisation would result in the total maximum quantity of seed referred to in Article 1 being exceeded. Article 3 Member States shall assist each other administratively in the application of this Decision. Denmark shall act as co-ordinating Member State in order to ensure that the total quantity of seed authorised for marketing in the Union by the Member States pursuant to this Decision does not exceed the total maximum quantity of seed referred to in in Article 1. Any Member State receiving an application under Article 2 shall immediately notify the co-ordinating Member State of the amount covered by the application. The co-ordinating Member State shall immediately inform that Member State as to whether authorisation would result in the total maximum quantity being exceeded. Article 4 Member States shall immediately notify to the Commission and the other Member States the quantities in respect of which they have granted marketing authorisation pursuant to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 193, 20.7.2002, p. 12. (2) Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (OJ L 8, 14.1.2003, p. 10).